EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 21-29 have been amended as follows with [[the terms in double brackets]] replaced by the bold underline terms: 

21. An actuator comprising: 
a voice coil motor including one or more magnets and a voice coil; 
a stator supporting the one or more magnets and including a center pole that provides a flux path for the voice coil motor; 
a moveable bobbin supporting windings of the voice coil and connecting to move an object translationally over at least a distal portion of [[the pole]] the center pole in response to activation of the voice coil motor, [[the bobbin]] the moveable bobbin having an inner diameter that is sized to provide a gap between [[the bobbin]] the moveable bobbin and [[the pole]] the center pole; 
[[the pole]] the center pole including an air path and corresponding holes to provide in the gap between [[the bobbin]] the moveable bobbin and [[the pole]] the center pole a film of air over which [[the bobbin]] the moveable bobbin moves in response to activation of the voice coil motor; and 
the moveable bobbin and [[the pole]] the center pole to generate the film of air.

22. The actuator of claim 21, wherein the air path includes one or more circumferential channels located in the distal portion of [[the pole]] the center pole and an axial channel that connects to the air source, and the holes are in locations that correspond to the channels.

23. The actuator of claim 21, wherein [[the bobbin]] the moveable bobbin consists of a thin walled thermally conductive cylinder, and [[the bobbin]] the moveable bobbin conducts heat produced by the voice coil to the film of air.

24. The actuator of claim 21, wherein [[the cylinder]] the thin walled thermally conductive cylinder is made of a light- weight and high specific stiffness ceramic.

25. The actuator of claim 21, wherein [[the bobbin]] the moveable bobbin moves a lens along an axis of an optical path, and [[the pole]] the center pole has a center bore that is coincident with the optical path.

26. The actuator of claim 21, further including a non-contact position detector subsystem that is mounted along a path over which [[the bobbin]] the moveable bobbin moves.

27. The actuator of claim 26, wherein the position detector subsystem includes a plurality of emitters and photodetectors arranged around the circumference of the path, with the emitters shining light on [[the bobbin]] the moveable bobbin and the detectors detecting light reflected from [[the bobbin]] the moveable bobbin to determine a relative position of [[the bobbin]] the moveable bobbin.

28. The actuator of claim 21, further including flexible circuits connected between the voice coil that is supported by [[the bobbin]] the moveable bobbin and an energy source, the flexible circuits providing energy to the voice coils and constraining rotation of [[the bobbin]] the moveable bobbin relative to the stator.

29. The actuator of claim 28, further including one or more pairs of the flexible circuits, each flexible circuit being anchored at a first end to [[the bobbin]] the moveable bobbin and at a second end to the stator, the individual flexible circuits of a pair being anchored on opposite sides of [[the bobbin]] the moveable bobbin to constrain rotation of [[the bobbin]] the moveable bobbin relative to the stator.
EXAMINER'S STATEMENT FOR REASONS TO ALLOW
Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an actuator comprising, inter alia, the pole including an air path and corresponding holes to provide in the gap between the bobbin and the pole a film of air over which the bobbin moves in response to activation of the voice coil motor; and an air source fluidly coupled to the air path so as to supply compressed air to the gap between the bobbin and the pole to generate the film of air.
Claims 22-29 depend directly or indirectly on claim 21 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 30 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an actuator comprising, inter alia, wherein the stator, the pole, and the bobbin are coaxial; wherein an outer diameter of the pole is smaller than an inner diameter of the bobbin such that the bobbin is movable in an axial direction an exterior surface of the pole; and wherein an outer diameter of the bobbin is smaller than an inner diameter of the stator such that the bobbin is movable in an axial direction inside the plurality of magnets circumferentially arranged around the inner surface of the stator body.
Claims 31-34 depend directly or indirectly on claim 30 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. PG Publication No. 20120025633) discloses  a VCM including: a rotor including a lens-accommodating, both ends opened cylindrical bobbin and a coil block including a coil wound on a periphery of the bobbin; a stator including a cylindrical yoke formed with a lens-exposing opening, a plurality of magnets disposed inside the yoke and opposite to the coil block, and a magnet fixing member disposed inside the yoke to fix the plurality of magnets; and an elastic member elastically supporting the bobbin.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8 May 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837